United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-3621
                        ___________________________

                                Thomas J. Ingrassia

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

 Keith Schafer, Director, Missouri Department of Mental Health, In His Official
  Capacity; Felix Vincenz, Chief Operating Officer, Division of Comprehensive
   Psychiatric Services, Missouri Department of Mental Health, In His Official
Capacity; Julie Inman, Regional Executive Officer, Missouri Department of Mental
                         Health, In Her Official Capacity

                            lllllllllllllllllllll Defendants

Carol Dicknette, Office of Consumer Safety, Missouri Department of Mental Health

                      lllllllllllllllllllll Defendant - Appellant

Leigh Gibson, Office of Consumer Safety, Missouri Department of Mental Health

                            lllllllllllllllllllll Defendant

  Alan Blake, Chief Operating Officer, SORTS, In His Official and Individual
Capacity; Jay Englehart, Psychiatrist/Physician, Medical Director, SORTS, In His
 Official and Individual Capacity; Beth Weinkein, Dietician II, SORTS, In Her
                        Official and Individual Capacity

                     lllllllllllllllllllll Defendants - Appellants
    Brenda Swift, Facility Grievance Coordinator, SORTS, In Her Official and
Individual Capacity; Bob Wills, Chief Nursing Executive, SORTS; Joe Easter, RN
                                   5, SORTS

                            lllllllllllllllllllll Defendants

                         Marybeth Rowe, RN 5, SORTS

                      lllllllllllllllllllll Defendant - Appellant

  Kevin Fletcher, Risk Management Committee; Kristina Bender, Unit Program
  Supervisor, SORTS; John Does, Members of Risk Manaagement Committee,
      Executive Committee, Resident's Rights Review Committee, SORTS

                            lllllllllllllllllllll Defendants
                                    ____________

                     Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                           Submitted: August 15, 2014
                            Filed: August 20, 2014
                                 [Unpublished]
                                ____________

Before BENTON, BEAM, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      Thomas J. Ingrassia sued Keith Schafer and other defendants under 42 U.S.C.
§ 1983, alleging violation of his constitutional right to adequate nutrition while
incarcerated. The district court denied defendants qualified immunity. They appeal.
See Robbins v. Becker, 715 F.3d 691, 693 (8th Cir. 2013) (“[This court has]


                                          -2-
jurisdiction to hear an interlocutory appeal of the district court’s denial of qualified
immunity under the collateral order doctrine.”).

       This court remands the case so that the district court can make findings of fact
and conclusions of law sufficient to permit appellate review of defendants’ qualified
immunity defense. See Wright v. United States, 545 Fed. Appx. 588, 589-90 (8th Cir.
2013) (district court must determine which facts are genuinely disputed and view
those facts favorable to the nonmovant); Jones v. McNeese, 675 F.3d 1158, 1160 (8th
Cir. 2012) (remanding to the district court “for a more complete articulation of its
analysis of [defendant’s] motion for summary judgment based on qualified
immunity”).

                                     *******

      The district court’s order is vacated, and the case remanded for further
proceedings consistent with this opinion.
                      ______________________________




                                          -3-